On Motions foe Rehearing.
MR. JUSTICE GALEN
delivered the opinion of the court.
By the term “legal claim” as used in the opinion is meant  such as is warranted in the law, or previously authorized by law. Compensation or the payment of any claim against the state not previously authorized by law is prohibited in express terms of our Constitution. (Sec. 29 of Article Y.)
Counsel insist that the decision herein is contrary to the views heretofore expressed by this court in the cases of State ex rel. Campbell v. Stewart, 54 Mont. 504, Ann. Cas. 1918D, 1101, 171 Pac. 755, and State ex rel. Casteel v. State Board of Examiners, 56 Mont. 621, 190 Pac. 1117; but this is not so, both of the Acts under consideration in those cases having been in aid of the United States in the successful prosecution of the war against Germany and her allies. But it is' argued that the Act under consideration in the Casteel Case was approved March 4, 1919, long after the armistice (November 11, 1918), and that therefore it is in the same category as referendum measure No. 25 herein considered. This contention would be meritorious had the war been ended on March 4, 1919. The *100armistice did not conclude tbe war; it amounted merely to a cessation of hostilities; and tbe war was not terminated between tbe United States and Germany until July 2, 1921. (Stats U. S. 1st Sess. 67th Cong. 1921, “Treaties and Conventions,” p. 117.) Tbe Aet in question was not proclaimed a law until December 15, 1922, long after the war was over.
Tbe motions for a rehearing are denied.
Mr. Chief Justice Callaway and Associate Justices Cooper, Holloway and Stark concur.